         Case: 1:20-cv-06464 Document #: 1 Filed: 10/30/20 Page 1 of 5 PageID #:1




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                                )
SOUTHWEST AREAS PENSION FUND                                 )
and CHARLES A. WHOBREY, as Trustee,                          )
                                                             )
                                   Plaintiffs,               )   Case No. 20-cv-06464
                                                             )
          v.                                                 )   District Judge
                                                             )
OJIBWA READY MIX, L.P., a Wisconsin                          )   Magistrate Judge
limited partnership and                                      )
OJIBWA CONCRETE, INC., a Wisconsin                           )
corporation                                                  )
                                                             )
                                   Defendants.               )

                                                  COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of the Pension Fund’s present trustees, allege as follows:

                                             JURISDICTION AND VENUE

          1.         This action is brought under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001, et seq., and is a suit to recover withdrawal liability owed by

Defendants as a result of an employer’s withdrawal from a multiemployer pension plan.

          2.         This Court has jurisdiction over this action under sections 502(e), 502(f) and

4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), and 1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest Areas Pension Fund

(the “Pension Fund”) is administered at its principal place of business in Chicago, Illinois.




TM: 599670 / 20419314 / 10/30/20                       -1-
         Case: 1:20-cv-06464 Document #: 1 Filed: 10/30/20 Page 2 of 5 PageID #:2




                                                 PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsor of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 8647 West Higgins

Road, Chicago, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Charles A. Whobrey, are

authorized to bring this action on behalf of the Pension Fund, its participants and beneficiaries for

the purpose of collecting withdrawal liability.

          7.         Defendant Ojibwa Ready Mix, L.P. (“Ojibwa Ready Mix”) was a limited

partnership organized under the laws of the State of Wisconsin.

          8.         Defendant Ojibwa Concrete, Inc. (“Ojibwa Concrete”) is a corporation organized

under the laws of the State of Wisconsin.

          9.         Ojibwa Concrete was at all times the general partner of Ojibwa Ready Mix

(collectively “Defendants”).

                                          CLAIM FOR RELIEF

          10.        Plaintiffs reallege and incorporate by reference paragraphs 1 through 9 of this

Complaint as though fully set forth herein.

          11.        During all relevant times, Ojibwa Ready Mix was bound by collective bargaining

agreements with a local union affiliated with the International Brotherhood of Teamsters, under




TM: 599670 / 20419314 / 10/30/20                     -2-
         Case: 1:20-cv-06464 Document #: 1 Filed: 10/30/20 Page 3 of 5 PageID #:3




which Ojibwa Ready Mix was required to contribute to the Pension Fund on behalf of certain of

its employees.

          12.        The Pension Fund determined that on or about November 15, 2014, Ojibwa Ready

Mix permanently ceased to have an obligation to contribute to the Pension Fund and/or

permanently ceased all covered operations, thereby effecting a “complete withdrawal” from the

Pension Fund within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383 (the “Complete

Withdrawal”).

          13.        As a result of the Complete Withdrawal, the Pension Fund determined that Ojibwa

Ready Mix incurred withdrawal liability to the Pension Fund in the principal amount of

$1,555,441.83 as determined under section 4201(b) of ERISA, 29 U.S.C. § 1381(b) (the

“Withdrawal Liability”).

          14.        On December 22, 2014, Ojibwa Ready Mix filed a voluntary petition for relief

under Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for

the Eastern District of Wisconsin, Milwaukee Division. See In Re Ojibwa Ready Mix, L.P., case

no. 14-35006.

          15.        On June 22, 2015, the Pension Fund filed a proof of claim in the Ojibwa Ready Mix

Chapter 7 bankruptcy proceeding for the Withdrawal Liability.

          16.        Ultimately, the Pension Fund received a distribution in the total amount of

$145,938.07 in connection with the proof of claim it filed for the Withdrawal Liability.

          17.        Ojibwa Ready Mix’s Chapter 7 bankruptcy proceeding was closed on October 18,

2016.




TM: 599670 / 20419314 / 10/30/20                    -3-
         Case: 1:20-cv-06464 Document #: 1 Filed: 10/30/20 Page 4 of 5 PageID #:4




          18.        The remaining balance of the Withdrawal Liability was not discharged as a result

of Ojibwa Ready Mix’s Chapter 7 bankruptcy because a corporate debtor does not receive a

discharge under Chapter 7 of the United States Bankruptcy Code.

          19.        Ojibwa Ready Mix never requested review of or initiated arbitration to contest the

Withdrawal Liability pursuant to section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1).

Consequently, the balance of the Withdrawal Liability is due and owing pursuant to section

4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          20.        Ojibwa Ready Mix failed to pay the full amount of the Withdrawal Liability to the

Pension Fund and fell into default within the meaning of section 4219(c)(5) of ERISA, 29 U.S.C.

§ 1399(c)(5).

          21.        Since Ojibwa Concrete is a general partner of Ojibwa Ready Mix, it is personally

liable for the debts of Ojibwa Ready Mix, including the Withdrawal Liability, interest and all

penalties as allowed by sections 502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and

1451(b).

          22.        Each of the Defendants are jointly and severally liable to the Pension Fund for the

Withdrawal Liability.

     WHEREFORE, Plaintiffs request the following relief:

                (a) A judgment against Defendants, and on behalf of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for –

                     (i)           $1,517,000.71 in withdrawal liability;

                     (ii)          interest computed and charged at an annualized interest rate equal to two

                                   percent (2%) plus the prime interest rate established by JP Morgan Chase




TM: 599670 / 20419314 / 10/30/20                           -4-
         Case: 1:20-cv-06464 Document #: 1 Filed: 10/30/20 Page 5 of 5 PageID #:5




                                   Bank, NA for the fifteenth (15th) day of the month for which interest is

                                   charged;

                     (iii)         an amount equal to the greater of interest on the unpaid withdrawal liability

                                   or liquidated damages of twenty percent (20%) of the unpaid withdrawal

                                   liability; and

                     (iv)          attorneys’ fees and costs.

                (b) Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by JP

Morgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and

                (c) Such further or different relief as this Court may deem proper and just.

                                                                  Respectfully submitted,

                                                                  /s/ Kevin M. Kleine
                                                                  Kevin M. Kleine, Esq.
                                                                  (ARDC #6333900)
                                                                  Central States Funds
                                                                  Law Department
                                                                  8647 W. Higgins Road, 8th Floor
                                                                  Chicago, IL 60631-2803
                                                                  (847) 939-2574
                                                                  kkleine@centralstatesfunds.org

October 30, 2020                                                  ATTORNEY FOR PLAINTIFFS




TM: 599670 / 20419314 / 10/30/20                            -5-
